PER CURIAM.
We reverse the final summary judgment under review and remand for further proceedings because genuine issues of material fact exist in the record before us. “Summary judgment is only appropriate when the movant has shown conclusively that no genuine issues of material fact remain; every inference is drawn in favor of the party *986against whom summary judgment is sought[, and] ... ‘[p]artieular caution should be employed when granting summary judgment in negligence actions.’ ” White v. Whiddon, 670 So.2d 131, 133 (Fla. 1st DCA 1996) (citations omitted).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
BOOTH, WOLF and VAN NORTWICK, JJ., concur.